DETAILED ACTION

Applicant submission filed on August 19, 2021 is acknowledged.

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 08/19/2021 is acknowledged. The traversal is on the ground(s) that the groups overlap in scope and
that there is no burden on the examiner. This is not found persuasive for the following
reasons: 
First, the question as to whether or not inventions overlap in scope is not whether the groups share some limitations. In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper. Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole. Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, for example, method steps such as wherein in the isolation step, distance is provided between the plurality of wires forming the wire bundle by arranging a jig that is to be interposed between the plurality of wires forming the wire bundle different from the product such as the waterproofing cover includes the inter-wire filling in at least a region between the wires forming the first wire bundle.
And second, the classification of a particular invention in a class and subclass is not to be construed as a complete field of search. Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the 
the two are classified together, for example, method steps such as wherein in the isolation step, distance is provided between the plurality of wires forming the wire bundle by arranging a jig that is to be interposed between the plurality of wires forming the wire bundle required different prior art and search queries than product such as the waterproofing cover includes the inter-wire filling in at least a region between the wires forming the first wire bundle..
And Third, There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. As shown in each species, the wire arrangement in each species different from another species defines also wire arrangement in waterproofing cover, for example, figure 6A shows triangle wire arrangement din waterproofing cover, and parallel wire arrangement in waterproofing cover in 6C. Therefore, species reads on the product claims. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. For example, figure 6A shows triangle wire arrangement din waterproofing cover requires different search queries and/or prior art than parallel wire arrangement in waterproofing cover in 6C.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 4, the limitation “wherein at the reference position, gaps are included between all of the wires forming the wire bundle and adjacent wires, and a maximum value of distances of the gaps is at least 3% of the thickness of the insulating covering, and the inter-wire filling is formed by filling the gaps” is unclear or indefinite.

The term “maximum value of distances” and “at least 3% of the thickness” contradictory to each other. The term “Maximum” defines highest value, while the term “at least” defines lowest value and more than lowest value. Therefore, the claim language is contradictory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (WO2017187964  translation taken from US20190096543, hereinafter Itou).
Referring to claim 1, Itou discloses a wire harness (figures 1-2 of Itou) comprising: 
a wire bundle that includes a plurality of wires (wires in figure 2), each wire of the plurality of wires (each of wires) includes a conductor (8) and an insulating covering (9) that covers an outer circumference of the conductor (outer circumference of 8), and each wire (each of wires) of the plurality of wires includes an exposed portion at which the conductor is exposed from the insulating covering (exposed portion of wire from 9); 
a splice body (a body portion at 4); and 
a waterproofing cover (waterproofing agent 6), wherein:
 at the splice body (the body portion at 4), the exposed portions of the wires (exposed potion of wires) forming the wire bundle are bonded to each other (bonding at 4), 
(a portion of 8 covered by 9), 
the waterproofing cover integrally covers the splice body and the covered region with a resin material (6 covering the splice body at 4 and portion of 8 with 9), and
 the waterproofing cover (6) includes an inter-wire filling that covers an entire circumference of at least one of the wires forming the wire bundle, and is obtained by filling a region between the wires with the resin material (see figure 2 and paragraph 0011 states, “ the outer peripheral surface of the exposed conductor portion and the outer peripheral surfaces of the coating material end portions adjacent to the exposed conductor portion, of the insulated wires are continuously covered with the waterproofing agent, and the gap between adjacent insulated wires of the plurality of insulated wires is sealed with the waterproofing agent at the coating material end portions adjacent to the exposed conductor portion”  and paragraph 0029).
Referring to claim 2, Itou discloses the wire harness according to claim 1, wherein in the inter-wire filling, the resin material covers the entire circumference of each of the wires forming the wire bundle (see explanation of rejection of claim 1; and figure 2).
Referring to claim 5, Itou discloses the wire harness according to claim 1, wherein the wire bundle is divided into a first wire bundle including a plurality of the wires and a second wire bundle including one or more of the wires, the first wire bundle (see explanation of rejection of claim 1; and figure 2).
Referring to claim 6, Itou discloses the wire harness according to claim 1, the wire harness according to claim 1, wherein the wire harness further includes a sheet enveloping an outer circumference of the waterproofing cover, and the waterproofing cover is formed covering an entire circumferences of the splice body and the covered region between the sheet and the splice body and between the sheet and the covered region. (see explanation of rejection of claim 1; and figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Itou in view of More et al. (US4863535, hereinafter More).
	
Referring to claim 3, Itou discloses the wire harness according to claim 1, at the reference position, a gap having a distance that is 3% or more of a thickness of the insulating covering is present between at least two wires selected from the wires forming the wire bundle, and the inter-wire filling is formed by filling the gap (clearly shown in the figure 3, gap between wires are 3% or more of a thickness of the insulating covering).
Itou fails to disclose wherein the waterproofing cover that covers the covered region at least a reference position located 10 mm away from a position of a center of the splice body.
More discloses wherein the waterproofing cover that covers the covered region at least a reference position located 10 mm away from a position of a center of the splice body (23 in figure 2 and page 2 states, “The size of sheet 24 depends, of course, upon the size of the junction 2 to be covered and protected. Generally, for most seals, a pad about 4.0-5.0 cm by 3.0-4.0 cm will be sufficiently large, as many typical automotive or marine electrical junctions 2 are about 1.0-2.0 cm long and about 0.25-0.75 cm wide”) ;
Additionally, at the reference position, a gap having a distance that is 3% or more of a thickness of the insulating covering is present between at least two wires selected from the wires forming the wire bundle, and the inter-wire filling is formed by filling the gap (clearly shown in the figure 5 and 10, gaps between wires are 3% or more of a thickness of the insulating covering).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Itou to have length of the waterproofing cover as taught by More in order to maximize area of covering by waterproofing cover around cable junction to provide effective moisture seals. 

Referring to claim 4, Itou in view of More disclose the wire harness according to claim 1, at the reference position, wherein at the reference position, gaps are included between all of the wires 5forming the wire bundle and adjacent wires, and a value of distances of the gaps is at least 3% of the thickness of the insulating covering, and the inter-wire filling is formed by filling the gaps (see explanation in the rejection of the claims 3 above).

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/Examiner, Art Unit 2847